Citation Nr: 1225634	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  04-12 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for a head injury with residual migraine headaches. 

4.  Entitlement to service connection for orthopedic disability of the bilateral hands, including as secondary to a service-connected left knee disability. 

5.  Entitlement to service connection for orthopedic disability of the entire spine (to include scoliosis and neck fibrosis), including as secondary to a service-connected left knee disability. 

6.  Entitlement to service connection for orthopedic disability of the right knee, including as secondary to a service-connected left knee disability. 

7.  Entitlement to service connection for orthopedic disability of the bilateral feet, including as secondary to a service-connected left knee disability. 

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service- connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating determination by the above Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in August 2007 and September 2010 and remanded for additional development and readjudication.

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder, which were considered by the RO in the April 2012 Supplemental Statement of the Case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for hepatitis C and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record reflects that an acquired psychiatric disorder, including dysthymia was not present in service; did not manifest within one year of his discharge from service and was not caused or aggravated by any service-connected disability. 

2.  The preponderance of the competent medical and other evidence of record reflects that a headache disorder was not present in service and is not related to an established event, injury, or disease during service.  

3.  The preponderance of the competent medical and other evidence of record reflects that a chronic orthopedic disability involving the bilateral hands was not present in service; did not manifest within one year of his discharge from service and was not caused or aggravated by any service-connected disability. 

4.  The preponderance of the competent medical and other evidence of record reflects that a chronic orthopedic disability involving the entire spine (to include scoliosis and neck fibrosis), was not present in service; did not manifest within one year of his discharge from service and was not caused or aggravated by any service-connected disability. 

5  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's service-connected left knee injury residuals aggravate his degenerative arthritis of the right knee.

6.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's service-connected left knee injury residuals aggravate his chronic bilateral feet disability, diagnosed as post operative changes, healed fractures, and spur formation.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including dysthymia, was not incurred in or aggravated by military service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  The Veteran's migraine headaches were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

4.  A chronic orthopedic disability involving the bilateral hands was not incurred in or aggravated by military service; may not be presumed to have been incurred in service; and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

5.  A chronic orthopedic disability involving the entire spine (to include scoliosis and neck fibrosis) was not incurred in or aggravated by military service; may not be presumed to have been incurred in service; and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

6.  Resolving all reasonable doubt, the Veteran's right knee arthritis is aggravated by his service-connected left knee injury residuals.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).

7.  Resolving all reasonable doubt, the Veteran's chronic bilateral feet disability, diagnosed as post operative changes, healed fractures, and spur formation is aggravated by his service-connected left knee injury residuals.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in April 2002, the RO informed the Veteran of its duty to assist him in substantiating claims for service connection under the VCAA, and the effect of this duty upon these claims.  A January 2008 letter informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  The Veteran's appeal was most recently readjudicated in April 2012.  Of further significance here is the fact that neither the Veteran, nor his representative, have asserted any deficiencies in the notice provided to the Veteran with regard to any claim.  

The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claims adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and multiple VA examinations were obtained beginning in 2005, with the most recent occurring in 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that together the VA examinations are more than adequate, as they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached, and where necessary, address service connection on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310. 

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran is seeking service connection for an acquired psychiatric disorder, migraine headaches, and chronic disability involving multiple joints.  

The Board notes that with regard to the psychiatric claim, the medical evidence includes numerous references to the Veteran's various chronic pain problems as an etiology for his depression and/or dysthymia.  The medical evidence also shows he is service-connected for a left knee disability, rated as 10 percent disabling, which includes a component of pain, in addition to numerous other currently non-service-connected orthopedic pains.  See VA discharge summary dated in October 1993 and VA examination report dated in October 2008.

The Veteran also contends that his migraine headaches and multiple joint disabilities began in service as a result of a roller skating accident.  See November 1998 private discharge summary; VA Form 21-4138 dated in February 1994.  However, in the alternative, he has asserted that his claimed multiple joint disabilities were caused, or made worse, by his service-connected left knee disability.  See VA examination report dated in April 1997.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011).  Service connection for certain specified chronic diseases, such as osteoarthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47   (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310 , which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. (The Veteran filed his claim prior to 2006).

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The claims file is rather extensive, consisting of four volumes of evidence that includes VA and private outpatient treatment records, and multiple VA examination reports.  These records cover a period from 1988 to 2011.  



I.  Psychiatric Disorder

Service treatment records are entirely negative for psychiatric complaints or symptomatology.  These records do not show that the Veteran ever received psychiatric counseling during active duty and his separation examination report shows no psychiatric abnormality.  

Post-service treatment records dated from 1988 to 2011 show that in general the Veteran sought mental health treatment in response to psychosocial stressors unrelated to his service-connected left knee as well as ongoing difficulties related to substance abuse.  The earliest relevant medical evidence is an April 1991 private discharge summary which shows the Veteran was hospitalized for major depression following a suicide attempt.  It was noted that a work-related injury, and progressive loss centered around his inability to find employment, was the basis for his depression.  The Veteran conveyed the concept that work was a very important part of his life and his inability to find a job had caused intense confusion in the way he structured his daily life.  The examiner opined that the Veteran's sense of loss and the sense that he could not really be employed again was the basis for his major depression.  

A February 1993 private psychiatric assessment shows the Veteran described having longstanding problems with depression, since his divorce in 1976.  In October 1993, he was hospitalized by VA for suicidal ideation.  He had been seeing a psychiatrist since 1990 and noted multiple physical problems including, chronic pain involving his knee, low back, and neck as the cause of his depression.  

The Veteran was provided a VA psychiatric examination in October 2008.  At that time the VA examiner reviewed the claims file in its entirety including VA electronic records which reflect the Veteran had an extensive history of depression with psychiatric symptoms and an inpatient psychiatric admission after a suicide attempt related to his divorce in 1976.  The examiner also noted the Veteran had complaints of chronic pain due to difficulties with the back, neck, knee and multiple surgeries.  He also complained of difficulty with finances and a lack of work.  

The examiner noted that prior to entering the military, the Veteran had difficulty adjusting to the extent that there were indications of subjective unhappiness and family dysfunction.  He described his childhood as being unstable and chaotic.  He was sexually molested at a very young age by his biological father as well as other siblings in the home.  His mother remarried to a man who was an alcoholic and physically abusive.  The Veteran's mother committed suicide in 1968 when the Veteran was a teenager and his alcoholic stepfather continued to care for the Veteran and his siblings after her death.  The Veteran struggled to maintain himself in school, completing only the 9th grade, and had significant alcohol dependent behavior.  He entered the military as soon as he was able in order to leave his dysfunctional home situation.  While in the military the Veteran had ongoing difficulty with chronic alcohol use, numerous episodes of fighting, injuries that occurred while intoxicated, and an early discharge from military service  

In his post military years the Veteran had two marriages, both ending in divorce,  with the Veteran becoming severely depressed and suicidal afterwards.  For brief periods following each divorce he would become alcohol dependent and use cocaine, speed and IV heroin and take tranquilizers.  He had an extensive history of mental health treatment beginning in 1989 and spent about 10 years in prison for credit card fraud.  

When asked specifically about the cause of his depression, the Veteran reflected on his current state in life and his dysfunctional childhood upbringing to include the death of his mother.  The examiner found it significant that the Veteran did not specifically focus on his left knee injury as the primary focus for the reason of depression.  He concluded that it was more likely than not that the Veteran had ongoing depression, currently diagnosed as dysthymia and that it was more likely than not that his symptoms were directly related to his pre-military history as well as his post-military stressors.  It was also at least as likely as not that a significant portion of his depression was related to the multitude of physical problems, one of which was his left knee difficulty.  The examiner further opined that given the 10 percent disability rating for the left knee that it was at least as likely as not that the left knee issue was very minor in comparison to the totality of all his physical complaints.  

A March 2010 VA medical opinion shows that in addition to the chronic pain from his service connected left knee and multiple joint osteoarthritis, the Veteran attributed his psychiatric symptoms to his diagnosis of hepatitis C.  The examiner confirmed the prior diagnosis of dysthymia opining that it was less likely than not that there was any connection or link between the Veteran's hepatitis C.  

Another VA medical opinion was obtained in November 2010.  When asked specifically about the stressors that might cause him to have depression, the Veteran indicated that it was chronic pain from physical problems involving the neck, shoulders, head, back, knees, and feet.  He also talked about having hepatitis C.  Referring to the October 2008 and March 2010 opinions, which detailed the Veteran's pre- and post-military stressors, the examiner confirmed that the Veteran's depressive disorder was not related to service nor was it caused by or aggravated by the Veteran's hepatitis.  The examiner noted that the overall picture was of an individual with a multitude of chronic physical problems, a severe dysfunctional family background, a history of credit card fraud, and substance abuse.  He concluded that that it was more likely than not that the majority of the Veteran's emotional problems were not related to a service connected condition.  

Another supplemental VA opinion was obtained in December 2010.  After reviewing the claims file extensively, the examiner again confirmed that the Veteran's dysthymia was related to all of his life circumstances which included severe physical, verbal, and sexual abuse throughout his childhood and teenage years; the suicide death of his mother prior to entering the military; and constant difficulties while in the military to include chronic alcoholism.  In addition, the Veteran also had an extensive history of polysubstance abuse and a multitude of physical problems of which only one, the left knee, was service connected at 10 percent.  While the Veteran's difficulty functioning in life was primarily related to his history of alcohol dependence, he also had minor difficulty with dysthymia, which had been ongoing for his entire life and more likely than not preexisted his military service.  Rather the Veteran's dysthymia was more likely than not exacerbated and aggravated by his alcohol dependence and life choices and less likely than not related to the left knee or any other affiliated condition considered secondary to that knee.  The examiner concluded that it was more likely than not that the majority and pertinent portion of the Veteran's depression syndrome were related to these pre- and post-military issues.  

In this case, the Board is unable to attribute the post-service development of any diagnosed psychiatric disorder to the Veteran's military service.  Service treatment records are entirely negative for any psychiatric complaints, treatment, or diagnoses.  Moreover there follows a period of at least 3 years during which the Veteran did not seek or require any form of psychiatric treatment or evaluation until his divorce.  That is, he has failed to show continuity of symptomatology during those intervening years after his service had ended before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage supra.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the record is negative for a medical opinion which links any diagnosed psychiatric disorder including dysthymia to service.  See Hickson, supra.  

To the extent that the Veteran is claiming a psychiatric disorder on a secondary basis.  The Board finds that the preponderance of the evidence is also against the claim that the Veteran's current dysthymia was caused or aggravated by any service-connected disability.  Notably, the most probative evidence on file fails to support his claim. Although the October 2008 VA examiner concluded that it was at least as likely as not that a significant portion of the Veteran's depression was related to the multitude of physical problems, one of which was his left knee difficulty, he also found it significant that the Veteran did not specifically focus on his left knee as the primary focus for the reason of depression.  In fact, he indicated that given the 10 percent disability rating for the left knee, it was at least as likely as not very minor in comparison to the totality of all his physical complaints.  

The Board finds the most recent December 2010 opinion to be more probative.  The examiner based his opinion on a claims file review and provided a detailed rationale for his conclusions.  It was noted that many of the Veteran's mental health treatment notes failed to include any mention of the left knee specifically.  In other words, chronic pain had not been a salient issue in his mental health treatment until recently.  The Veteran's symptoms of psychiatric distress were noted as being long-standing in nature and predated his military service.  The examiner specifically determined that the Veteran's dysthymia was less likely than not related to the left knee or any other affiliated condition considered secondary to that knee.  With the exception, of the October 2008, medical opinion there are no probative medical opinions on file that would otherwise support service connection.  Notably, the 2008 examiner found it significant that the Veteran did not specifically cite to his left knee as the primary reason for his depression. Rather, it was deemed very minor in comparison to the totality of all his physical complaints.  The competent evidence of record clearly opposes any conclusion that the Veteran suffers from a measurable degree of permanent disability from aggravation of his non-service-connected dysthymia by any service-connected disability.  Accordingly, service connection cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310; Allen supra.    

II.  Migraines Headaches

Service treatment records show the Veteran made no specific headache complaints during service, and none are documented.  These records do show, however, that he was involved in an altercation in January 1972, and he sustained ecchymosis and swelling around the eyes, with small punctuate subconjunctival hemorrhages.  Although an X-ray did not identify any facial bone fractures, there was a large polyp in the floor of the maxillary antrum, and both maxillary antra appeared to be slightly opacified.  The clinical impression was soft tissue injury, treated with an ice pack to the right eye.  There was no mention of headaches.  

In March 1973, the Veteran injured himself in a roller-skating accident with injuries confined to the left knee with no complaints or findings pertaining to the head or headaches.  

Post-service treatment records document ongoing treatment for chronic headaches beginning in 1988 about the time the Veteran had undergone anterior cervical discectomy at C5-6 with interbody fusion for chronic neck pain.  It was noted that a year prior, in July 1987, the Veteran had been experiencing intermittent severe headaches which were causing nausea and vomiting.  A CT scan of the head at that time was normal.  There was no mention of previous head injury associated with military service.  The Veteran was evaluated for severe headaches in December 1990 following a motor vehicle accident.  

In this case, the evidence of record does not provide any medical basis for holding that the Veteran's current headaches were incurred in service.  The headaches were not "noted" in service, but instead were shown some 14 years after service with no competent evidence establishing that they are related to service.  That is to say, the Veteran has failed to show continuity of symptomatology during those intervening years after his service had ended before the manifestation of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage, supra.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson supra.  In addition, the record is negative for a competent medical opinion linking the Veteran's headaches to military service.  See Hickson supra.  

During VA neurological examination in July 2008, the Veteran reported that he began having headaches in the late 1970s associated with posterior neck pain and primarily located in the bioccipital area.  The headaches had become constant following a 1988 neck surgery.  Following examination and review of the claims file the examiner noted there was no reason to believe that the Veteran's headaches were at all related to the 1972 altercation from which he made an uneventful recovery and was returned to duty the next day.  The location of his headaches was such that they also would not be related to the polyp noted on the floor of the maxillary antrum or the opacification of both maxillary antra.  The clinical impression was severe incapacitating headaches beginning 4-5 years after the Veteran's discharge from service and becoming daily since his cervical spine surgery in 1988.  Thus they would not be considered service connected.  

In November 2011, the claims file was returned to the examiner for an addendum opinion to address the inadequate findings in the previous VA opinion.  After again reviewing the claims file, the examiner noted that service treatment records revealed no treatment for headaches.  In addition the Veteran's headaches started in 1977 or 1978, a few years after his active duty and had been constant since his cervical spine surgery in 1988.  The examiner concluded that because the headaches began several years after the Veteran's active duty and he was not service connected for any cervical problem, it was at least as likely as not that his headaches were not service connected.  The examiner stated that based on his review of the claims file there was nothing that would cause him to change that opinion.  In summary there is nothing in the claims file which would indicated that the Veteran's headaches were related to service.  

Together the VA opinions are highly probative in that they are based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's self-reported history, the relevant history as contained in medical records from service onward, and discussed the Veteran's symptoms in the context of that history.  As a result, the examiner was able to fully address the salient question as to the origin of the Veteran's current headache disability and its relationship to his military service.  The Veteran has presented no competent medical evidence to the contrary.

Consequently, the Board is unable to attribute the post-service development of the Veteran's headaches to his military service.  

III.  Orthopedic Disability - Right Knee, Feet, Hands, and Spine 

The Board notes that because these claims involve similar issues and evidence, and as similar legal principles apply, they will be addressed in a common discussion. 

Service treatment records (STRs) show that, in March 1973, the Veteran injured his left knee while roller skating.  Examination revealed strain of the medial collateral ligament of the left knee.  These records also show he did not indicate any specific injuries to the right knee, feet, hands, back, or neck and none are documented.  

There is also no evidence of right knee, bilateral feet, bilateral hands or spine disabilities having manifested to a compensable degree within one year of separation from active service.  The earliest medical evidence of pertinent treatment is found in private outpatient treatment records dated in 1988.  At that time the Veteran had undergone an anterior cervical discectomy at C5-6 with interbody fusion.  He reported that he first became aware of neck pain about 10 years prior while at work on a construction job.  He later developed radiating pain to the inner scapular and dorsal lumbar back regions.  In September 1989, the Veteran was evaluated for continued neck and lower back pain following a work-related injury unloading air-conditioning condensers.  In November 1989, he underwent a posterior fusion of C5-6 for persistent neck pain.  The Veteran did not refer to his military service as the cause of any relevant symptoms.  

A July 1990 discharge summary shows the Veteran was bothered by low back pain with bending or strenuous activity.  In December 1990, he was involved in a motor vehicle accident and afterwards developed neck pain.  He did not have any apparent injury as a result of the accident, but was observed to have some neck pain.  Subsequently dated records include radiological findings of the lumbar spine which showed mild degenerative changes involving the L1-2 and L2-3 intervertebral discs and L5-S1.  See VA outpatient treatment records dated in March 1991 and February 1993.  The remaining post-service records show the Veteran's history was remarkable for treatment of bilateral bunionectomies and calluses in 1987 and later was treated for various foot problems diagnosed as left calcaneal spur, plantar fasciitis, arthritis involving the right forefoot and tendonitis.  These records show few, if any, references to complaints of bilateral hand pain.  

During VA examination in April 1997, the examiner noted the Veteran's claims that his right knee, back and neck were all secondary to his service-connected left knee.  However he also noted the Veteran had specific injuries to these areas as well.  The clinical impression was symptomatic right knee with history of old injury with minimal degenerative joint disease; postoperative anterior and posterior cervical fusion, symptomatic with degenerative changes; and chronic lumbosacral strain, intermittently symptomatic with degenerative changes.  The examiner noted that while the Veteran had a symptomatic left knee, there were only minimal changes with no evidence of abnormal gait, muscle mass changes, or instability and only minimal degenerative joint disease on X-ray.  Although the Veteran claimed his right knee as secondary to his left knee, there was a history of an old injury to the right knee joint, with subsequent symptoms.  The Veteran has likewise claimed his neck and back disabilities as secondary to his left knee, but in the examiner's opinion there was no evidence to etiologically relate either to his left knee joint.  Unfortunately, this VA opinion does not sufficiently address the question of whether the Veteran has additional disability resulting from aggravation of the non service-connected disabilities by the service-connected left knee.  See Allen supra.  

When examined by VA in September 2009, the Veteran indicated that he was born with foot problems and would develop calluses while working construction.  He also reported a history of trauma to both hands due to blows from objects like hammers throughout his life.  The Veteran attributed his current neck and back disabilities to the in-service skating accident.  The examiner provided an extensive physical examination including X-rays of the feet showed multiple abnormal findings indicating post operative changes, healed fractures, spur formation.  X-rays of the cervical spine showed previous anterior and posterior fusion at C5-6, and multi-level degenerative disc.  The clinical impression was osteoarthritis of the knees, feet, neck, and back.  The examiner also rendered a diagnosis of osteoarthritis of the hands based on clinical examination findings of decreased strength and decreased hand dexterity, but without radiographic evidence of such.

The examiner concluded that the Veteran's orthopedic disabilities, other than osteoarthritis of the knee, were not the result of military service or his service-connected condition of osteoarthritis of the knee.  There was no specific rationale provided.  Rather, the examiner broadly cited to the Veteran's records and previous findings.  There was no actual reasoning in the medical opinion and no application of medical principle to the facts presented by the history and medical records.  The medical opinion was also inadequate for failing to be specific regarding the right knee claim.  

In a November 2010 VA medical opinion, the examiner concluded that the Veteran's spine and hand conditions including osteoarthritis, fibrosis, scoliosis were not related to his service connected left knee condition.  However given the Veteran's service-connected left knee condition, the examiner concluded that it was relatively likely that compensating for that could aggravate or cause problems with weight bearing joints on both the affected and unaffected side in the lower extremities.  Thus it was as least as likely as not that his service-connected left knee injury aggravated or caused injury to both feet and both knees.  

During the most recent VA examination in October 2011 it was noted that the Veteran was already service connected for the left knee and developed right knee pain in the 1980s without injury.  The examiner also noted, the Veteran's belief that his right knee symptoms were caused by favoring the left knee and also due to an abnormal gait.  Examination of the left knee revealed decreased range of motion and increased joint fluid indicative of chronic left knee joint symptoms.  The Veteran was noted to use a cane to decrease pain at the left knee.  The examiner opined that the Veteran would have developed a right knee pain problems even without the left knee.  X-rays show mild degenerative arthritis of the right knee that would have become painful even without the left knee problem.  The examiner opined that the right knee symptoms would have developed sooner if they were being caused but the left knee, but he did not develop right knee symptoms until the 1980s.  Therefore it is less likely than not that the right knee problem was caused but the left knee or by military.  

With regard to aggravation the examiner noted that favoring the left knee probably made the right knee symptoms more bothersome.  If this is considered to be an aggravation, the baseline status would be the same as today's report except for less pain.  There would not be any change in the other physical findings or other symptoms.  A percentage is that 80 percent of the present right knee difficulty represent the basic problems at the right knee as diagnosed above 20 percent of the present right knee symptom represent increased pain due to favoring the left knee.  X-rays from November 2011 show the Veteran had mild degenerative arthritis of the right knee and severe degenerative arthritis of the service-connected left knee.  

In this case, the Board is unable to attribute the post-service development of any diagnosed disability involving the right knee, bilateral hand, bilateral foot, neck or back to the Veteran's military service.  Any clinical evidence of degenerative changes and/or disc disease was not shown in service, but instead manifested years after service with no competent evidence establishing that it is related to service.  That is, the Veteran has failed to show continuity of symptomatology during those intervening years after his service had ended before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage supra.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson supra.  In addition, the record is negative for a medical opinion which links any diagnosed right knee, bilateral hand, bilateral foot or spine disorder to service.  See Hickson, supra.  Notably, the 2010 and 2011 VA examination reports specifically found that the Veteran's current orthopedic disorders were not related to service.

To the extent that the Veteran is claiming service connection on a secondary basis, in light of the recent medical opinions discussed above, the Board is unable to attribute the claimed bilateral hand and spine disabilities to his service-connected left knee injury residuals.  The most probative and competent medical evidence of record fails to indicate that the left knee plays any role in the development or worsening of these claimed disabilities.  Specifically, the VA examiners declined to find a nexus between the claimed conditions and the service-connected left knee.  Accordingly, service connection cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310; Allen supra.  

For these reasons, the Board finds that the preponderance of the evidence is against these claims.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

However the Board is satisfied that the Veteran's right knee arthritis and bilateral foot disabilities cannot be clearly dissociated from his service-connected left knee injury residuals.  The 2010 and 2011 VA examiners have specifically concluded that the Veteran's service-connected left knee disorder aggravates his right knee and bilateral feet disabilities.  That said, there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  The Board resolves the benefit of the doubt in the Veteran's favor and finds that the requirements for secondary service connection for right knee arthritis and bilateral foot disabilities are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Conclusion

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements.  His primary assertion is that his headache, hand, neck, and back disabilities are related to injuries sustained in a roller skating accident and/or service-connected disabilities.  He also argues that his psychiatric problems are related to chronic pain from service connected disabilities.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his diagnosed cervical and lumbar spine disabilities are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, the Veteran's opinion that his headache, hand, neck and back disabilities are related to his military service is outweighed by the more thoroughly explained and detailed opinions of the VA physicians on these etiological questions.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The Veteran has also not offered any competent medical evidence to refute the unfavorable VA opinions, so they are uncontroverted. 

Moreover, the Board finds the contemporaneous service records to be inherently more probative than the Veteran's statements made years after the fact.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  Of particular relevance in this regard are his STRs (which are completely negative for evidence of any relevant symptomatology) as well as the lengthy period post service without complaints or findings, both factor against his claims.  There is no indication that STRs are incomplete or inaccurate nor is there any reason to doubt their accuracy as they show adequate evidence of the Veteran's state of physical health during service and at separation from service.  Instead the medical evidence of record shows that to the extent the Veteran's claimed disabilities were caused by injury it was likely due his history of multiple trauma throughout his lifetime after military service.  Therefore, his assertion, to the extent it is to be accorded some probative value, is far outweighed by the competent and credible evidence of record.  See Jandreau supra & Buchanan supra.  


ORDER

Service connection for an acquired psychiatric disorder, to include dysthymia is denied.

Service connection for a head injury with residual migraine headaches is denied.

Service connection for orthopedic disability of the bilateral hands, including as secondary to a service-connected left knee disability is denied.

Service connection for mild degenerative arthritis of the right knee as secondary to a service-connected left knee disability is granted.

Service connection for post operative changes, healed fractures, spur formation of the bilateral feet as secondary to a service-connected left knee disability is granted.  

Service connection for orthopedic disability of the entire spine (to include scoliosis and neck fibrosis), including as secondary to a service-connected left knee disability is denied.



REMAND

Although the Board regrets the additional delay in this appeal, further development is needed prior to the disposition of the Veteran's claim for service connection for hepatitis C.

This case remanded by the Board in 2007 and again in 2010 for VA medical opinions to consider whether the hepatitis C was at least as likely as not due to service as his service treatment records showed that he had a tattoo at separation.  

The Veteran appellant was seen for a July 2008 VA examination which addressed the claim.  The examiner at that time dismissed the tattoo as a very low risk for acquiring infections such as hepatitis C, concluding that the hepatitis C was most likely to due to the Veteran's history of intravenous drug use and intranasal cocaine use.  The remainder of the examination report contained no analysis or other rationale.  The Board found the opinion inadequate.

When examined by VA examination in October 2011, the Veteran reported risk factors of IV drug use, intranasal cocaine use after service and a tattoo in 1972 while in service remained unchanged.  However he also reported that he had been involved in bloody fights with other airmen, was exposed to blood from dental work, and shared needles from a pneumatic gun used for vaccines during the military.  The examiner concluded that the Veteran's hepatitis was at least as likely as not due to his exposures while in the military as the IV drug use occurred after military service.  He explained that there was no way to determine when the Veteran acquired hepatitis C, so the likelihood of one method of acquiring over the other was irrelevant.  

On this occasion the Board finds the opinion offered by the October 2011 VA examiner is of limited probative value, because although supported by a rationale in that the examiner implicated the in-service risk factors as the cause for the Veteran's hepatitis C, the opinion is considerably weakened by the fact that the examiner indicates that the source of acquisition was irrelevant and impossible to determine. 

Based on this evidentiary posture, the Board finds that the VA examination report is inadequate.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claims folder should be returned to the VA examiner who conducted the October 2011 VA examination for clarification as to whether the Veteran contracted hepatitis C in service based upon any known exposure to risk factors shown in the records, to include the tattoo.  The examiner should specifically address the various risk factors of hepatitis C specifically and provide an opinion based on the Veteran's history and the medical evidence of record, 

Because the Veteran's claim for TDIU is inextricably intertwined with the claim for service connection for hepatitis C, it is appropriate to defer consideration of that issue until the development requested is complete.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, a decision on the TDIU issue is deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned (if possible to the VA physician who examined him in October 2011, if not to another VA physician who will have an opportunity to review the complete file) for a more detailed and responsive opinion regarding the etiology of the Veteran's hepatitis C.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  

A history of all of the Veteran's potential risk factors of hepatitis C infection should be detailed in full as well.  The examiner must list and discuss all documented and reported in-service, and post-service risk factors.  The examiner should then rank the documented risk factors relative to the probability that any hepatitis C infection is etiologically related to the risk factor.  

The examiner should then provide an opinion based on the Veteran's history and the medical evidence of record, as to which risk factor was at least as likely as not, i.e., a 50 percent probability or greater, the cause of hepatitis C. 

If the examiner(s) feels that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  However, another examination of the Veteran need not be conducted in this case unless the examiner believes this is necessary.  

2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the hepatitis C and TDIU issues on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the April 2012 supplemental statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


